       Case 4:12-cr-00020-BLW Document 690 Filed 06/22/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                              Case No. 4:12-cr-00020-BLW

        Plaintiff,                            MEMORANDUM DECISION
                                              AND ORDER
         v.

  ISIDORO DAVID HERRERA,

        Defendant.



                                INTRODUCTION
      Before the Court is Isidoro Herrera’s Motion for Compassionate Release.

Dkt. 684. Mr. Herrera also sent several letters supporting the motion filed by his

counsel and requesting release to a halfway house. Dkt. 686, 688, 689. The

Government opposes the motion. Dkt. 687. For the reasons that follow the Court

will deny the motion.

                                 BACKGROUND
      Herrera originally pled guilty to conspiracy to distribute a controlled

substance and was sentenced to 100 months incarceration. Dkt. 529. Herrera’s first

term of supervised release began on September 28, 2018 and revoked on

September 18, 2019. Dkt. 660. Herrera was sentenced to time served for violating



MEMORANDUM DECISION AND ORDER - 1
        Case 4:12-cr-00020-BLW Document 690 Filed 06/22/20 Page 2 of 5




the terms of his supervised release by using a controlled substance and failing to

appear for drug testing. Id. On January 17, 2020, the Court again revoked Herrera’s

supervised release and sentenced him to 13 months incarceration, to be followed

by 50 months of supervised release. Dkt. 680. Herrera’s supervised release was

revoked for use of an illegal substance, failure to participate in drug testing, and

use of alcohol. Id.

      Herrera is 38 years old. Herrera has an extensive criminal history including

battery on a law enforcement officer, aggravated assault, and domestic violence, in

addition to the federal drug conviction. PSR, Dkt. 500. Herrera has been diagnosed

with bipolar disorder and schizophrenia, and has struggled to follow the treatment

regiment prescribed by his doctors. See Violation Report, Dkt. 676. The PSR noted

that Herrera had seasonal hay fever but was otherwise in good health. Dkt. 500,

¶ 184. Herrera now reports that he has asthma. Mot. at 1, Dkt. 684. The medical

records attached to Herrera’s motion show that he self-reported asthma and has

symptoms consistent with seasonal allergies. Id. at 19. However, the medical

records also show that his vitals were otherwise normal, and he was only

prescribed Benadryl for allergies. Id. at 21. In a letter to the Court, Herrera

suggests his family doctor may have records showing he has asthma, but these

records have not been filed with the Court. Dkt. 688.




MEMORANDUM DECISION AND ORDER - 2
        Case 4:12-cr-00020-BLW Document 690 Filed 06/22/20 Page 3 of 5




                               LEGAL STANDARD

      Herrera brings this motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A). A motion for compassionate release may be made by either the

Director of the Bureau of Prisons or by a defendant who has fully exhausted

administrative remedies within the Bureau of Prisons (BOP). In order to modify a

sentence and grant compassionate release, a district court must engage in a three-

step process. First, it must consider the 18 U.S.C. § 3553(a) factors. Second, the

court must find that “extraordinary and compelling reasons warrant such a

reduction.” See 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission has

determined that “extraordinary and compelling reasons” to release a defendant

from BOP custody include (1) medical conditions which diminish the ability of the

defendant to provide self-care in prison, (2) age-related deterioration, (3) family

circumstances, and (4) other extraordinary and compelling reasons that exist either

separately or in combination with the previously described categories. See USSG §

1B1.13. Third, the Court must find that “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” See

18 U.S.C. § 3582(c)(1)(A).

                                    ANALYSIS

      Herrera sent a request for compassionate release to BOP, however due to his




MEMORANDUM DECISION AND ORDER - 3
       Case 4:12-cr-00020-BLW Document 690 Filed 06/22/20 Page 4 of 5




incarceration at the Nevada Southern Detention Center, BOP is not able to process

his request. Dkt. 686 at 3. Therefore, he has exhausted his administrative remedies.

Herrera was arrested on the supervised release petition on November 25, 2019 and

has served approximately 7 months of his 13-month sentence.

      The § 3553(a) factors have not significantly changed since Herrera was

sentenced. This is Herrera’s second violation of his supervised release. Both times,

shortly after returning to the community, he started using alcohol and

methamphetamine. Herrera has had only one disciplinary report while incarcerated,

however this was withdrawn because he was defending himself from other

inmates. Dkt. 686 at 4-6.

      Mr. Herrera suggests he has asthma, which may place him at a higher risk of

serious impacts from contracting COVID-19.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html

(last accessed June 17, 2020). It is not clear from the record whether Herrera

actually has asthma or only seasonal allergies. Otherwise, Herrera is 38 years old

and is in good physical health. As of May 27, 2020 the Nevada Southern Detention

Center had two inmates test positive for COVID-19. Carpenter Aff. at 1-2, Dkt.

687-1. The Detention Center has implemented numerous measures to reduce the

potential spread of COVID-19 among inmates. Id. at 3-4. Due to the speculative




MEMORANDUM DECISION AND ORDER - 4
        Case 4:12-cr-00020-BLW Document 690 Filed 06/22/20 Page 5 of 5




nature of Herrera’s asthma and the measures being taken by the Detention Center

the Court cannot say that Herrera has presented extraordinary or compelling

reasons for release.

      Even if Herrera had presented extraordinary or compelling reasons for

release the Court would still deny his motion because he is a danger to the

community. Both times he has been returned to the community he has started using

methamphetamine. He has also been unwilling or unable to comply with the

mental health treatment prescribed by his provider. Further, Herrera states he may

live with Marla Ereaux on release. However, Ms. Ereaux reported that on his

second term of supervision Herrera threatened her. Report at 3, Dkt. 676.

      Considering all of the factors, the Court will deny Mr. Herrera’s motion for

compassionate release.

                                     ORDER
      IT IS ORDERED that Defendant’s Motions for Compassionate Release

(Dkt. 684, 689) are DENIED.

                                             DATED: June 22, 2020


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
